Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Paramus November the 28th 1780
                        
                        We Arriv’d last Night at this place and was much favor’d By the Weather in our Recconnoitring of the island
                            where, I Confess, my feelings were different from what I had experienc’d when looking at these forts with an hopefull
                            Eye—I saw the fatal Centry Clel Gouvion alluded to on an Upper Battery of Jeffery’s hook—I also saw a Small vessel playing
                            of this hook, But quite a trifling thing without guns and But two men on Board—Nothing else on the River But the Usual
                            Guards of Spiting devil.
                        As you have been pleas’d to Consult me on the choice of An adjutant General, I will Repeat here, My dear
                            General, that tho’ I have alwais delt with General Hand on an other point of wiew, his zeal, obedience, and love of
                            discipline have given me a very good opinion of him.
                        (Col Smith has been By me wholly employ’d) in that line and I Can assure you that he will perfectly Answer
                            your purpose.
                        Unless, however you was to Cast your Eye on a man who, I think, would suit Better than Any other in the
                            world. Hamilton is, I Confess, the officer whom I wold like to See in that Station—at equal advantages his Services
                            deserve from you the preference on any other—But his knowledge of Your Opinions and intentions on Military Arrangements,
                            his love of discipline the Advantages he would have on all the others principally when Both Armies Will operate together,
                            and his Uncommon Abilities would Render him perfectly Agreable to you—the Use of him would be Increas’d By this
                            perferrement, and On other points he would Render the Same Services—An Adjutant General ought alwais to be with the
                            Commander in chief—Hamilton should therefore Remain in Your family, and his Great industry for Business would Render him
                            perfectly Serviceable in all Circumstances—on Every public or private Account, My dear General, I would Advise You to take
                            him.
                        I shall on My Arrival at Philadelphia write you how Matters are Going upon which I will Build my private
                            Schemes—But I heartly Wish that Some Account or other from Europe May Enable you to Act this Winter on Maritime
                            operations—I hate the idea of being from you for so long a time—But I think I ought not to Stay idle—at all events I must
                            Return when your immediate Army takes the field.
                        I flatter Myself with the hope of Meeting Mrs Washington on the Road. Adieu, My dear General, Most
                            Affectionately and Respectfully Yours
                        
                            Lafayette
                        
                    